Citation Nr: 1755756	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-30 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an earlier effective date for the increased evaluation of 100 percent for coronary artery disease (CAD).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2017).

The Veteran served on active duty from August 1959 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO reviewed its preliminary 10 percent rating of August 2011 and granted a 100 percent rating for the Veteran's CAD, effective September 16, 2011.

In July 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In this decision, the Board is granting an earlier effective date for the increased rating for the Veteran's CAD.


FINDINGS OF FACT

There were no ascertainable changes in the manifestations of the Veteran's CAD between the date of his original claim and the date of his VA examination. 


CONCLUSION OF LAW

The effective date for a 100 percent rating for CAD is April 29, 2010, the date of the original claim.  38 C.F.R. § 3.400 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Effective Dates

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The award of increased disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year from such date; otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2017).

The Veteran submitted an application for compensation for CAD in April 2010.  A preliminary rating decision granted service connection with a 10 percent rating in August 2011.  Based on the evidence of record and a September 16, 2011, VA examination, the Veteran's rating for CAD was increased to 100 percent in December 2011.

The Veteran asserts that he is entitled to an earlier effective date for the 100 percent rating because the manifestations of his heart disease were no different between April 2010 and September 2011.  After review of the evidence, the Board agrees with the Veteran's argument and grants an earlier effective date.

The RO increased the Veteran's rating to 100 percent based on the results of his September 16, 2011, VA examination at which he was found to have estimated workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope.  The Veterans private treatment records, dated January 2008 to January 2011, show he suffered from dyspnea on exertion, occasional chest pain (angina), light headedness, fatigue and fainting (syncope).  With the exception of estimated METs testing, the Veteran's private treatment records document the conditions noted on examination to include a heart murmur, decreased pulses in the lower extremities, carotid stenosis, and arterial sclerosis.  Therefore, the Board finds that, rather than showing an increase in the Veteran's CAD, the examination merely supported the evidence or record regarding the extent of his disability. 

Accordingly, as his claim was received in April 2010, and it was factually ascertainable at that time that he met the schedular requirements for a 100 percent evaluation for CAD, a 100 percent rating is granted from the date of the claim.


ORDER

An earlier effective date of April 29, 2010, for the grant of a 100 percent evaluation for CAD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


